Per Curiam.
By his plea of guilty, defendant was convicted of uttering and publishing a forged cheek,* and he was sentenced. His motion to set aside the plea and for a new trial was denied. His appeal contends, as did his motion just referred to, that the trial court failed to comply with GCE 1963, 785.3(2).
In support of this contention, defendant relies on People v. Atkins (1966), 2 Mich App 199, People v. *91Curtis Lee Williams (1966), 2 Mich App 232, People v. Johnson (1966), 2 Mich App 182, and People v. Smith (1966), 5 Mich App 139. These cases are no longer controlling precedent. See People v. Hobdy (1968), 380 Mich 686, People v. Dunn (1968), 380 Mich 693, People v. Stearns (1968), 380 Mich 704, and People v. Winegar (1968), 380 Mich 719.
A review of the arraignment and sentencing transcripts reveals no error under the standards announced in the cases last cited.
Affirmed.

 CL 1948, § 750.249 (Stat Ann 1962 Rev § 28.446).